Citation Nr: 1456159	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  08-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee and hip disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that continued (following the submission of new evidence within one year) an August 2006 rating decision that, inter alia, denied service connection for a back disability.  A January 2012 Board decision denied the Veteran's appeal of that determination.  The Veteran appealed that decision to the Court.  In June 2013, the Court issued a Memorandum Decision that vacated the January 2012 Board decision and remanded the matter for readjudication consistent with instructions outlined in the Memorandum Decision.  In May 2014 June 2014 the Board remanded the matter for further development.

The previous Board decision and remand were decided by a Veterans Law Judge other than the undersigned.  The case has now been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA treatment records indicate that the Veteran was awarded Social Security Administration (SSA) disability benefits.  (See, e.g., March 2012 treatment record (noting need for "SSI" payee) and July 2012 VA treatment record (noting receipt of first check)).  Such records are pertinent (and may be critical) evidence, and must (if available) be secured.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for their unavailability must be noted in the record.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received,  and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


